991 F.2d 786
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Franco Acevedo DIAZ, et al., Plaintiffs, Appellees,v.Jose E. Aponte DE LA TORRE, et al., Defendants, Appellees.Dianette Matos, et al., Plaintiffs, Appellants.
No. 92-1847.
United States Court of Appeals,First Circuit.
February 9, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO
Raul Barrera Morales for appellants.
William Reyes Elias, with whom Cesar R. Miranda Law Office was on brief, for defendants-appellees.
D. Puerto Rico
AFFIRMED.
Before Selya, Cyr and Stahl, Circuit Judges.
Per Curiam.


1
The appellants herein, plaintiffs below, appeal from adverse jury verdicts.  We have canvassed the record, studied the briefs, and entertained oral argument.


2
The evidence was clearly conflicting.  And, moreover, the plaintiffs neither challenged the magistrate judge's jury instructions nor moved for a new trial after the verdicts were rendered.  Under the circumstances, we need go no further:  we decline to disturb the jury's evaluative judgments, its resolution of evidentiary conflicts, or its choice among what were, at the very least, plausible, albeit competing, inferences.  See La Amiga del Pueblo, Inc. v.  Robles, 937 F.2d 689, 691 (1st Cir. 1991).


3
This appeal, in its present posture, presents no fairly debatable question for appellate review.  We, therefore, summarily affirm.1  See 1st Cir.  Loc. R. 27.1.


4
Affirmed.



1
 The companion appeals, Nos. 92-1846 and 92-1848, consolidated for oral argument before us, will be resolved by separate opinion